Mr. Justice Leech delivered the opinion of the court: This is a claim based on an order for the delivery of merchandise dated July 5,1925, and signed by Elmer J. Green of Menard, Illinois, for shipment to the Southern Illinois Penitentiary. The claimant states that shipment of merchandise was made by claimant on July 10th, 1925, at said Southern Illinois Penitentiary at Menard, Illinois, to be’used in the Water Works Plant at said penitentiary. A copy of the invoice is attached to the declaration. The statement filed by the Attorney General has attached thereto a copy of a letter, marked Exhibit B, signed by Rodney H. Brandon, Director, stating that “I believe this is a just claim and should be allowed”. We, therefore, award the claimant the sum of $67.30.